UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7175



ROBB M. HARKSEN,

                                             Plaintiff - Appellant,

          versus


CORRECTIONS OFFICER MULLINS, JR.; DOCTOR
DAMRON, M.D.; P. WILLIAMS, M.D.; DOCTOR A.
EDELMAN, M.D.; FRED SHILLINGS, M.D.; P.
GREENE, Dr., DO; PHS, The ROSP Healthcare
Provider; D. A. BRAXTON, Warden; JEFF MULLINS,
Corrections    Officer;    WILLIAM    VANOVER,
Corrections Officer; RICHARD FLEMING, Major;
DOCTOR FLEENOR, Corrections Officer; STEELE,
Corrections Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-244-7)


Submitted: December 15, 2005              Decided:   December 21, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robb M. Harksen, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Heather Helaine
Polzin, LECLAIR RYAN FLIPPIN DENSMORE, Roanoke, Virginia; Mark
Edward Frye, PENN, STUART & ESKRIDGE, Bristol, Tennessee; Coreen
Antoinette Bromfield, RAWLS & MCNELIS, P.C., Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Robb M. Harksen seeks to appeal the district court’s

order denying his motion for a preliminary injunction.   We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 4, 2005.   The notice of appeal was filed on July 7, 2005.

See Houston v. Lack, 487 U.S. 266 (1988).   Because Harksen failed

to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED




                              - 3 -